Citation Nr: 0521140	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  97-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic skin condition 
of the hands and feet, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1997.

This appeal is from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  VA transferred original jurisdiction of the 
veteran's claims file to the Atlanta, Georgia, RO in July 
2000.

The Board remanded this case for additional development in 
February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

VA hospital and outpatient records of July 1996 and February 
1997 indicate that the veteran is unemployed or unemployable 
and attribute his unemployment or unemployability in whole or 
in part to his service-connected skin disorder.  This 
reasonably raised the matter of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
38 C.F.R. § 4.16 (2004).  The July 1996 VA hospital report 
noted that his service-connected skin disorder might be 
contributing to a depressive disorder.  This reasonably 
raised the matter of secondary service connection, 38 C.F.R. 
§ 3.310(a) (2004), including whether a service connected 
disorder aggravates a non-service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  These matters are referred 
to the RO for appropriate action.


REMAND

The February 2004 remand ordered examination of the veteran 
to obtain medical information responsive to the change in 
rating criteria for skin disorders that became effective 
while the claim has been on appeal.  The March 2004 
examination report and addendum responded inconsistently 
regarding one point of inquiry in the examination instruction 
and the examiner apparently reversed the relationship between 
two factors of the rating criteria.

The remand requested the percentage of the total surface body 
area that the service-connected skin disorder affected.  
Regulation provides for a 60 percent rating if the skin 
condition involves more than 40 percent of the entire body.

The remand requested the percentage of the exposed body areas 
affected.  Regulation provides for a 60 percent rating if 
more than 40 percent of the exposed areas are affected.  This 
criterion means that the examiner must first determine the 
total area of the veteran's body that is exposed.  The 
examiner must then determine the percentage of the exposed 
area affected by the skin disorder.

The March 2004 examination report identified approximately 4 
percent of the surface body is affected, but it is unclear 
whether 4 percent represented the feet only, the hands only, 
or both.  The addendum identified 20 percent of the skin as 
involved, which is at such variance that the discrepancy must 
be reconciled.

The March 2004 addendum reported that 100 percent of the 
affected area was exposed, which does not respond to the 
remand instruction or to the rating schedule.

The rating schedule includes constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive therapy as a criterion of 60 percent 
disability.  The March 2004 examiner noted that the veteran 
is not a candidate for oral anti-fungal therapy because of 
past alcohol abuse.  This provokes the question whether the 
veteran has had systemic corticosteroids or other 
immunosuppressive drugs, and if so, for how long at a time 
and how often?

VA hospital and outpatient treatment records of July 1996 to 
February 1997 show an apparent plan to apply for Social 
Security Administration disability benefits.  This is 
sufficient notice for VA to inquire whether the SSA has 
medical records pertinent to the veteran's claim.

In January 1997 the veteran submitted authorization for 
release of medical records of treatment of his feet by Texas 
Department of Criminal Justice, to the attention of a named 
party.  The mail came back to VA marked "Return to Sender" 
without any other response.  VA never notified the veteran of 
the failure to obtain the records.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), (West 
2002); 38 C.F.R. § 3.159(c) (1) (2004), another attempt is 
necessary, and VA must notify the veteran of failure to 
obtain the records.  38 C.F.R. § 3.159(e) (2004).

The veteran's authorized representative is the Texas 
Veteran's Commission.  He has apparently resided in Georgia 
since about February 1999.  No statement in the record 
indicates Texas Veterans Commission has ever assisted the 
veteran with his claim.  It would be a service to the veteran 
to notify him that he may obtain more accessible 
representation.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of his options for 
representation other than the Texas 
Veterans Commission.

2.	Request records of treatment of the 
veteran's feet from 1992 to 1995 from 
Texas Department of Criminal Justice, 
Health Services Division, 3009-A 
Highway 30 West, Huntsville, TX 77340.  
Obtain a release of information from 
the veteran if necessary.  Notify the 
veteran if the records are not 
obtained.

3.	Request the Social Security 
Administration to provide any medical 
records or administrative decisions 
related to a claim for disability 
benefits by the veteran during 1996 or 
1997.

4.	Return the claims file to the March 
2004 VA dermatology examiner or other 
qualified practitioner to review and 
to provide the following information.  

?	Reconcile the March 2004 
examination report of 4 percent 
of BSA affected by the veteran's 
service-connected skin condition 
with the March 2004 addendum 
stating 20 percent of the 
veteran's skin is involved with 
the dermatitis.

?	Considering the total area of the 
veteran's exposed skin, i.e., 
skin not ordinarily clothed on a 
daily basis, what percentage of 
the total of the exposed areas is 
affected by the service-connected 
skin condition.  This must not be 
confused with percentage of the 
involved area is exposed as 
previously reported.

?	Does review of the claims file 
show the veteran to have used 
systemic corticosteroids or other 
immunosuppressive drugs to treat 
his skin condition between 1995 
and the present, and if so, for 
how long at a time and how often. 

5.	 If and only if the reviewing 
physician cannot answer the questions 
in instruction four without additional 
examination, schedule the veteran for 
a dermatology examination to obtain 
answers to the above questions.

6.  Readjudicate the claims at issue.  
If any claim remains denied, provide 
the appellant and his representative 
an appropriate supplemental statement 
of the case and an appropriate period 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

